          Case 1:20-cv-01544-CKK Document 14 Filed 04/09/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

SILVER, et al.,                           )
                                          )
      Plaintiffs,                         )
                                          )
      v.                                  )                    No. 1:20-cv-1544-CKK
                                          )
INTERNAL REVENUE SERVICE, et al.,         )
                                          )
      Defendants.                         )
_________________________________________ )


                                    JOINT STATUS REPORT

       As requested by the Court, the parties submit this joint status report following the

summary judgment ruling in Silver, et al. v. IRS, et al., No. 1:19-cv-247-APM (Silver I). In that

action, the district court found that plaintiffs lacked constitutional standing. The district court

also found that plaintiffs, Monte Silver and Monte Silver, Ltd., failed to state a claim under the

Regulatory Flexibility Act because Monte Silver did not qualify as a “small entity for the

purposes of the RFA” and because Monte Silver, Ltd., was not directly regulated by the rules

being challenged. A copy of the district court’s opinion in Silver I is attached for the Court’s

convenience. In light of the court’s opinion in Silver I, Plaintiffs respectfully request that the

Court allow for supplemental briefing on the effect, if any, of the opinion on this action.




//




                                                   1
         Case 1:20-cv-01544-CKK Document 14 Filed 04/09/21 Page 2 of 2




DATED: April 9, 2021

DAVID A. HUBBERT                           /s/ Marc Zell
Acting Assistant Attorney General          LAWRENCE MARC ZELL
                                           (DC Bar No. 959537)
/s/ Nishant Kumar                          Zell & Associates International Advocates
JOSEPH A. SERGI (DC Bar No. 480837)        14 Penn Plaza
Senior Litigation Counsel                  225 West 34th Street, 9th Floor
LAURA M. CONNER (VA Bar No. 40388)         New York, New York 10122
NISHANT KUMAR (DC Bar No. 1019053)         E-mail: mzell@fandz.com
Trial Attorneys
Tax Division                               Counsel for Plaintiffs
U.S. Department of Justice
Post Office Box 227
Washington, DC 20044
Tel: (202) 514-2986
Fax: (202) 514-6866
Nishant.kumar@usdoj.gov
Joseph.a.sergi@usdoj.gov
Laura.m.conner@usdoj.gov

Counsel for Defendants




                                       2
